Citation Nr: 1104486	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, other than footdrop, claimed as secondary to service-
connected pes planus.

2.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.

3.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1966 to April 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 rating 
decision by the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO) that, in part, denied service 
connection for a bilateral foot disorder and granted service 
connection for bilateral pes planus, rated 10 percent (a 
subsequent decision assigned a 30 percent for the entire appeal 
period) and diabetes mellitus, rated 20 percent, both effective 
December 12, 2003.  In August 2005, a hearing was held before a 
Decision Review Officer (DRO) at the RO, and in December 2007, a 
Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are associated with the claims 
file.  In February 2008, these matters were remanded for further 
development.  Notably, the issues of service connection for 
posttraumatic stress disorder (PTSD) and for footdrop were also 
included in the February 2008 remand.  As an August 2010 rating 
decision granted service connection for bilateral footdrop as 
secondary to diabetic peripheral neuropathy and an October 2010 
rating decision granted service connection for PTSD, those issues 
are no longer before the Board.

The issue of service connection for a bilateral foot 
disorder other than footdrop as secondary to service-
connected bilateral pes planus is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part 
is required.


FINDINGS OF FACT

1.  Prior to March 10, 2005, the Veteran's bilateral pes planus 
is not shown to have been more than "severe" in extent.  

2.  Throughout since March 10, 2005, the Veteran's bilateral pes 
planus is reasonably shown to have approximated a "pronounced" 
degree of severity.

3.  At no time during the appeal period is the Veteran's diabetes 
mellitus shown to have required regulation of activities in 
addition to a restricted diet and insulin.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus warrants a staged 
increased rating of 50 percent, effective March 10, 2005, but not 
earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code (Code) 5276 (2010).

2.  A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

These appeals are from the initial ratings assigned with the 
grant of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  
The Veteran is exercising his right to appeal the initial ratings 
assigned.  A March 2005 statement of the case (SOC) properly 
provided notice on the downstream issues, and August 2006 and May 
2007 supplemental SOCs (SSOCs) readjudicated the matters after 
the Veteran had opportunity to respond.  It is not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs) and pertinent post-service treatment records are 
associated with the claims file.  He was examined by VA (in 
August 2004, January 2006, February 2007, November 2009, and in 
September 2010), and the Board finds those examinations 
(specifically the most recent ) were adequate for rating purposes 
as they included review of pertinent medical history, and the 
findings included all information necessary for consideration of 
the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran has not identified any pertinent records 
that remain outstanding.  VA's duty to assist is met.   

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  As will be explained below, the Board finds that 
"staged" ratings are warranted for the bilateral pes planus.  
However, as the current rating assigned for diabetes mellitus 
encompasses the greatest level of severity of the disability 
shown during the appeal period, staged ratings for diabetes are 
not warranted. 

Bilateral pes planus:

The Veteran's bilateral pes planus is rated 30 percent under Code 
5276.  38 C.F.R. § 4.71a, Code 5276.  In considering other 
applicable diagnostic codes, the Board finds that because the 
Veteran has not been diagnosed with pes cavus, Code 5278 is not 
applicable.  38 C.F.R. § 4.71a, Code 5278.  As the remaining 
Codes pertaining to the feet do not provide for a rating in 
excess of 30 percent, the remaining diagnostic codes cannot serve 
as a basis for an increased rating in this case.  38 C.F.R. 
§ 4.71a, Codes 5277, 5279, 5280, 5281, 5282, 5283, 5284.

Under DC 5276, a 30 percent rating is warranted for severe 
bilateral pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and characteristic 
callosities.  A maximum 50 percent rating is warranted for  
pronounced bilateral pes planus, manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Code 5276.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its  
decisions are equitable and just.  38 C.F.R. § 4.6.  The use of 
terminology such as severe by VA examiners and others, although 
an element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran's STRs show that he was seen several times for 
"severe" pes planus.  He was placed on permanent profile (i.e., 
no prolonged walking or standing).

Private 1996 podiatry records show ongoing treatment for severe 
bilateral pes planus.  

January to June 2004 VA treatment records include a June 2004 
podiatry record which shows that the Veteran reported increasing 
pain in his feet after prolonged walking.  He indicated that the 
pain medication does help and that he is able to function in his 
daily activity without too much difficulty.  Physical examination 
revealed no pain upon palpation of the remaining bony or soft 
tissue landmarks of the Veteran's bilateral feet; there was 
severe medial arch collapse noted bilaterally; there was positive 
navicular fault with moderate saddle bone deformity bilaterally; 
there was no pain noted along with the PT tendon course 
bilaterally.

On August 2004 VA examination, the Veteran complained of 
occasional swelling and sharp pain in his feet, present at rest, 
but worse with prolonged standing, walking, and cold environment.  
He stated that his symptoms were relieved with pain medication.  
He stated that he uses braces as well as shoe inserts, and 
indicated that his foot disability limits his mobility, as he has 
difficulty standing on his feet for more than 45 minutes.  
Physical examination revealed that the skin of the feet was warm, 
dry, and intact; there were adequate dorsalis pedis and posterior 
tibialis pulses; the Veteran stood with slight overpronation of 
both feet; he lacked the medial longitudinal arch; he walked with 
the feet abducted; there was no evidence of a slapping gait; 
there was slightly decreased motion with dorsiflexion to 15 
degrees; plantar flexion to 20 degrees; eversion to 20 degrees; 
inversion to 30 degrees bilaterally; there was no pain reported 
on range of motion testing of the ankles.  Bilateral pes planus 
with evidence of abduction of both feet was diagnosed.

In a March 10, 2005 VA podiatry record (see volume II of the 
claims file), physical examination of the Veteran's bilateral 
feet revealed collapse of medial longitudinal arch; with the 
Veteran in a neutral stance, rear foot bilaterally was everted 
and medial arch was in contact with the ground; rear foot everted 
over 10 degrees; with the Veteran in neutral stance, STJ was in 
everted position.  Evaluation of the Veteran's gait revealed 
circumducting at the hip bilaterally after toe off; the Veteran 
was rolling off medial aspect of the foot during propulsion with 
medial arch in contact with the ground.  The Veteran's Achilles 
tendon, bilaterally, was deviated medially, tight, and limited 
ankle joint dorsiflexion.  The assessment, in part, was marked 
hyper-pronation; acquired [pes planus], bilateral, pronounced, 
not improved by orthopedic shoes or appliances.

At the August 2005 DRO hearing, the Veteran reiterated his 
symptoms of foot pain upon standing a half hour or more, 
occasional swelling, and calluses. 

On January 2006 VA examination , the examiner noted that the 
Veteran's bilateral pes planus was the "worse case of flat feet 
I have seen in 35 years of practicing medicine".  Physical 
examination revealed that the Veteran was able to rise on his 
toes, rock back on his heels, balance on either foot and to walk 
with his feet angled outwards.  Severe angulation of the Achilles 
tendon medially to about 20 degrees with severe pes planus 
bilaterally was noted.  Photographs taken during the examination 
are attached to the report.  Severe pes planus requiring use of 
foot and ankle braces was diagnosed.

At the December 2007 Travel Board hearing, the Veteran testified 
that his bilateral pes planus had increased in severity.

On September 2010 VA examination (volume IV), the Veteran 
reported that constant pain, stiffness and lack of endurance in 
his feet.  There was no noted swelling, heat or redness.  He 
reported that he would have some pain at rest and tingling at 
night (which would occasionally wake him at night.  He uses a 
powered wheelchair to get around most of the time.  He wore 
corrective shoes in the past; but they were now of little use to 
him as the disability had become too severe for such shoes to 
alleviate the problem.  The examiner noted that an orthotic (arch 
support) would not support the Veteran's arches since they were 
totally and completely flat.  He was noted to be essentially non 
ambulatory.  Physical examination revealed bilateral pes planus, 
non-weight bearing and weight bearing; feet described as flat as 
a pancake; pronation on weight bearing with complete collapse of 
the medial longitudinal arches; no bunions or hammertoes; no 
passive or active dorsiflexion of the ankle bilaterally; plantar 
flexion limited to 20 degrees; instability with walking; weakness 
in plantar flexion, dorsiflexion, abduction and adduction of his 
feet and legs; gait pattern out-toed about 45 degrees; no 
calluses bilaterally; Achilles tendons tight and unable to be 
manipulated from their static or active position; the forefoot 
and midfoot were markedly abducted with no manipulation of the 
feet possible.  X-rays revealed small bilateral plantar spurs; 
flattening of the plantar arches.

Prior to March 10, 2005

Based upon the above findings, the Board concludes that during 
this period, the Veteran is not entitled to a rating in excess of 
30 percent under the diagnostic criteria pertaining to pes 
planus, as there is no evidence demonstrating pes planus that was 
pronounced in degree, as is required for an increased rating of 
50 percent.  Specifically, the August 2004 VA examination noted 
that the Veteran had slight pronation of the feet.  In addition, 
in no record of treatment or report of VA examination is the 
Veteran's tenderness to palpation described as extreme.  Finally,  
there is no clinical evidence of marked inward displacement or 
severe spasm of the tendo Achilles on manipulation.  38 C.F.R. 
§ 4.71a, Code 5276.  

From March 10, 2005

On March 10, 2005 VA podiatry evaluation it was noted that on 
physical examination there was collapse of medial longitudinal 
arch bilaterally; Achilles tendons, bilaterally, were deviated 
medially, tight, and the examiner specifically noted marked 
hyper-pronation; acquired [pes planus], bilateral, pronounced, 
not improved by orthopedic shoes or appliances.  

Given that the Veteran had collapsed arches, has consistently 
(from this date) complained of pain; coupled with the examiner's 
findings that the Veteran's disability manifested as marked 
hyper-pronation; pronounced, not improved by orthopedic shoes or 
appliances, the Board concludes that the bilateral pes planus 
more nearly approximates the criteria for a 50 percent rating and 
that the Veteran is entitled to an increased rating of 50 percent 
for the period from March 10, 2005.

The analysis progresses to consideration of whether a rating in 
excess of 50 percent is warranted for any period of time since 
March 10, 2005.  Notably, a 50 percent rating is the maximum 
disability rating available under Code 5276.  No other  
diagnostic code pertaining to the feet provides for a higher 
disability rating.  See 38 C.F.R. § 4.71a, Codes 5277 to 5284 
(2010).  However, the Veteran may be entitled to a higher rating 
if his pes planus disability is determined to amount to loss of 
use of the feet as a result of amputation.  See 38 C.F.R. 
§ 4.71a, Code 5167 (2010).

Code 5167 provides for a 40 percent disability rating for loss of 
use of the foot as a result of amputation.  38 C.F.R. § 4.71a, 
Code 5167.  Thus, in order for the Veteran to be entitled to 
higher ratings of 40 percent for each foot, his pes planus 
disability must be determined to amount to loss of use of the 
feet as a result of amputation.

Treatment records \ associated with the claims file show that the 
Veteran has pronounced flat feet.  On VA examinations, the 
Veteran reported that he was unable to stand for more than a few 
minutes, and unable to walk for any significant distance.  His 
gait was abnormal.  In addition to bilateral pes planus, he has 
several other disabilities, including a low back disability, 
bilateral knee disability, bilateral ankle disability, and 
peripheral neuropathy of the lower extremities that make it 
uncomfortable for him to walk or stand for prolonged periods.  

Although the Veteran has substantial disability of both feet, 
evidence does not show that he has actually lost the use of a 
foot (Notably, his current impairment of mobility is 
multifactorial.).   Nevertheless, he is able to walk short 
distances and stand for short periods of times, albeit with pain 
and significant limitations.  His ability to stand and walk on 
his feet, as limited as it is, clearly reflects more  function 
than would be served with amputation stumps.  See 38 C.F.R. 
§ 4.63.  Furthermore, the evidence shows that the Veteran's 
mobility impairment cannot be attributed solely to his pes planus 
(as he also has service-connected footdrop.   Accordingly, the 
Board finds that he is not entitled to an increased rating for 
pes planus under 38 C.F.R. §  4.71a,  Code 5167.  

Diabetes Mellitus:

The Veteran's diabetes mellitus is currently rated 20 percent 
under Code 7913.  To warrant the next higher, 40 percent, rating 
under this Code, diabetes must be shown to require insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating for diabetes requires all the criteria for a 40 percent 
rating along with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  Note (1), 
following Code 7913, provides that compensable complications of 
diabetes mellitus are rated separately unless they are part of 
the criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered part of the diabetic 
process under Code 7913.  38 C.F.R. § 4.119.  

On August 2004 VA examination, the Veteran reported he has had no 
recent hospitalizations for hypoglycemic or ketoacidotic 
reactions.  He reported that he was currently on a low-
carbohydrate, low-sugar diet.  He denied any significant weight 
change; he reported that his current medications for diabetes 
included glyburide and metformin.  He denied any restrictions in 
activities for control of blood sugars.  Type 2 diabetes 
mellitus, well controlled with HgbA1c of 7.1 was diagnosed.

On January 2006 VA examination, it was noted that the Veteran was 
on a special diet and on oral medication.

On February 2007 VA examination, the Veteran denied any history 
of ketoacidosis, hypoglycemic reactions, or hospitalizations for 
diabetes.  It was noted that the Veteran was on a restricted 
diet; he denied any recent weight changes; he was not on any 
restriction of activities because of diabetes.  The Veteran was 
noted to be on insulin as well as oral medications for diabetes.  
Type 2 diabetes mellitus, poorly controlled, with HgbA1C of 7.8% 
was diagnosed.

At the December 2007 Travel Board hearing, the Veteran testified 
that his insulin dosage had been increased.

On November 2009 VA examination (volume IV), the examiner noted 
that the Veteran's diabetes mellitus is currently being treated 
with oral medication and insulin.  The Veteran denied hypo or 
hyperglycemic episodes requiring medical attention.  He denied 
ever being told to limit his physical activities due to his 
diabetes.  The examiner opined that the Veteran's diabetes 
mellitus was moderate, and that the current severity of the 
diabetes would not be severe enough to significantly limit his 
activities.

VA treatment records from October 2009 to October 2010 show 
ongoing treatment for diabetes mellitus.

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the next 
higher rating of 40 percent is that in addition to requiring diet 
and insulin for control, the diabetes also must require 
regulation of activities.  [The Board notes that the criteria for 
the progressively increasing ratings for diabetes are stated in 
the conjunctive rather than the disjunctive, i.e., each level of 
increase in the rating requires that additional criteria must be 
met.]  Competent medical evidence is required to establish 
"regulation of activities," namely, avoidance of strenuous 
occupational and recreational activities, for a 40 percent rating 
under Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  Although the Veteran claims that his activities are 
limited because of his diabetes mellitus, the factual evidence 
does not show that at any time during the appeal period he has 
been instructed by his care provider to restrict his activities 
due to his diabetes.  Consequently, as the evidence does not show 
that manifestations of the Veteran's diabetes mellitus satisfy, 
or approximate, the criteria for the next higher (40 percent) 
rating; such rating is not warranted.  See 38 C.F.R. § 4.7.  
Because the criteria for still higher ratings for diabetes are in 
the conjunctive and include, each, the requirements for the lower 
rating, it follows that a still higher rating likewise is not 
warranted.

Extraschedular consideration

The Board also has considered whether the Veteran's claims 
warrant referral for extraschedular consideration.  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's bilateral pes 
planus and diabetes mellitus with the applicable schedular 
criteria, the Board finds that nature of the manifestations and 
severity of associated impairment shown throughout are wholly 
encompassed by the schedular criteria.  Consequently, the 
schedular criteria are not inadequate, and referral for 
consideration of an extraschedular rating is not necessary.  

The Veteran was awarded individual unemployability benefits from 
January 27, 2006; consequently, the matter of entitlement to a 
total rating based on individual unemployability is moot.


ORDER

A "staged" increased rating of 50 percent is granted for 
bilateral pes planus, effective March 10, 2005, and subject to 
the regulations governing payment of monetary awards. 

A rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran seeks service connection for a bilateral foot 
disability as secondary to his pes planus.  X-ray reports of 
record (including the most recent September 2010 X-ray) note 
degenerative changes in the feet.  The February 2008 Board remand 
instructed the RO to arrange for the Veteran to be examined by a 
podiatrist or orthopedist to determine, the current severity of 
his bilateral pes planus, and whether he has an additional 
bilateral foot disability entity secondary to the pes planus.  
The examiner was to specifically opine whether the Veteran has a 
separate disability of either foot (or both) that was due to or 
aggravated by his pes planus; and to specifically opine whether 
he had degenerative changes of the feet that were due to or 
aggravated by his pes planus.  The September 2010 VA examination 
was not responsive to these instructions.

Because not all action ordered in the Board's February 2008 
Remand was completed, this matter must, once again, be remanded 
for more complete development and adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders).  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an orthopedist to determine 
whether he has a bilateral foot disability 
entity (other than footdrop) secondary to 
pes planus.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on examination of the Veteran and a review 
of the record, the examiner should offer 
an opinion as to whether the Veteran has a 
separate disability entity of either foot 
(or both) that is due to or aggravated by 
his pes planus.  The examiner must 
specifically opine whether the Veteran has 
degenerative changes of the feet that were 
caused or aggravated by his bilateral pes 
planus.  The examiner must explain the 
rationale for all opinions.

2.	The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


